Title: To Benjamin Franklin from Thomas-Antoine de Mauduit, Chevalier du Plessis, 4 May 1778
From: du Plessis, Thomas-Antoine Mauduit, chevalier
To: Franklin, Benjamin


Monsieur
Au camp americain à Walley-forge, 4 may 1778
Que je vous ai d’obligation de M’avoir mis à même d’etre util à La cause de L’Amerique! Y étant venû sous vos auspices, je prends la Liberté de vous envoyer la copie de la resolution dont le Congrès m’a honoré, j’ose esperer que vous voudrez bien avoir la bonté d’en faire part aux personnes par qui je vous ai été recommandé, et à toutes celles que vous croyez pouvoir un jour être utiles à mon avancement en france.
L’armee doit celebrer demain la conclusion du traité d’alliance entre votre nation et la mienne, le bruit de l’artillerie et de la Mousqueterie se confondra avec Huzza, et je crois que l’armée ennemie actuellement à philadelphie, ne dansera pas au son de notre musique. Je suis avec Le plus profond respect, Monsieur, Votre Tres humble et tres obeissant serviteur
Le CHEVALIER DE Mauduit DU PLESSIS
 
Notation: Mauduit du Plessis may 4. 78
